DETAILED ACTION
This communication is in response to the Application filed on 16/987586. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “behavior module” in claim 14, “linguistic module” in claim 14, “voice recognition module” in claim 15, “dignity index module” in claim 16, “resolution module” in claim 18, “vibration unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 14 recites “analysing, using a [[smart device]], a plurality of behaviour and linguistic parameters relating to the user; identifying count values corresponding to the plurality of behaviour and linguistic parameters; comparing the count values with pre-defined threshold values corresponding to the plurality of behaviour and linguistic parameters; determining at least one of a behaviour index, a dignity index, and a linguistic index of the user based on said comparison; and providing said user with one or more recommendations based on the at least one of the behaviour index, the dignity index, and the linguistic index.”
The limitation of “analysing…”, “identifying…”, “comparing…”, “determining…”, “providing…”as drafted covers a human organizing of activities. More specifically, a teacher analyzing a behavior and speech of a student. Then, counting the number of times specific words are spoken, comparing these counts to a threshold and determining a score based on the count. Then providing student how to improve the speech based on the score.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 14 recites additional element of “smart device” and “behavior module” and “linguistic module” as per the independent claims. However, the additional element 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2, the claim relates modifying an index of the user. This reads on a teacher modifying the score in real time. No additional limitations are present. With respect to claim 3 and 15, the claims relate to detecting a speech signal of the user, converting the speech signal to text and computing a dB level. This relates to a teacher converting speech to text and then determining if a user spoke loudly or not.  Claim 15 has an additional element of a voice recognition module which as noted above, the module is comprised within the smart device and associated to a general-purpose computing element. With respect to claim 4, the claim relates to selecting words from a plurality of words in a dictionary comprising prestored words.  This relates to a teacher matching the student’s word to a predetermined list. No additional limitation is present. With respect to claim 5 and 20, the claim relates to storing a word and decibel as a new word when at least one word is not found in the dictionary, wherein the . With respect to claim 6, the claim relates to classifying the decibel level into a category and classifying the at least one word into a first and second list based on prohibited and non-prohibited words. This relates to a teacher classifying the spoken word as loud or soft and then determining of the word was prohibited or not. No additional limitations are present. With respect to claim 7, the claim relates computing a modification in the dignity index based on classification of the decibel level and the classification of the word into the list. This relates to a teacher modifying a score based on presence of loud or soft voice and prohibited word spoken by the student. No additional limitations are present. With respect to claim 8 and 17, the claim relates classifying the decibel level into different ranges. This is related to a teacher classifying the loudness of the student into different levels of soft, medium and loud. No additional limitations are present.  With respect to claim 9, the claim relates alerting the user about nonanalysing of speech when decibel level is below a threshold level.  This relates to teacher notifying a student when volume of student is low. No additional limitations are present.   With respect to claims 10 and 11, the claim relates to increasing or decreasing the dignity index based on the combination of decibel and word classification. This relates to a teacher modifying a score on the basis of the loudness of user speech and word classification. No additional limitation is provided.  With respect to claim 12 and 18, the claim relates to recording of resolutions taken by the user and detecting a compromise and then notifying user of the detected compromise. This relates to a teacher alerting a student when issues are present. Claim 18 has an 13, the claim relates to recommending pronunciation and speech modulation of the at least one word. This relates to a teacher recommending to a student a pronunciation and accent of the word. No additional limitations is provided. With respect to claim 14, the claim relates to providing a vibration to notify user. This relates to a teacher vibrating the hand of the student. No additional limitations is provided. With respect to claim 16, please see reasoning from claims 4,6+7. Claim 16 has an additional element of a dignity index module which as noted above, the module is comprised within the smart device and associated to a general-purpose computing element.   These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0363614).
As to claim 1 and 14, Kim teaches a method of improving behaviour of a user, the method comprising: 
analysing, using a smart device, a plurality of behaviour and linguistic parameters relating to the user (see [0059]-[0064], where usage information and biological signals if the first electronic device is acquired as well as behavior); 
identifying count values corresponding to the plurality of behaviour and linguistic parameters (see [0244], where counting of the number of times language is used, [0061], number of times uttering a voice command, [0077], number of times of using a specific word) and number of times of changing an emotional state); 
comparing the count values with pre-defined threshold values corresponding to the plurality of behaviour and linguistic parameters (see [0107], where user’s age information is loaded and load an average standard deviation of each item for each age in relation to user age and see [0122], where users behavior evaluation level is determined by comparing user current behavior pattern to variety of user’s behavior pattern history information); 
determining at least one of a behaviour index, a dignity index, and a linguistic index of the user based on said comparison (see [0114], where behavior evaluation level is determined based on calculated average of total items and is compared to predetermined reference value); and 
providing said user with one or more recommendations based on the at least one of the behaviour index, the dignity index, and the linguistic index (see [0124]-[0125], where feedback provided to the user).
As to claim 14, apparatus claim 14 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Kim teaches a smart device (see [0053], where various devices are noted)

As to claim 2, Kim teaches further comprising modifying at least one of the behaviour index (see [0110], may weight differently each activity item, the dignity index, and the linguistic index of the user (see [0228], [0277], weighting linguistic behavior).

As to claim 12, Kim teaches further comprising: recording a plurality of resolutions undertaken by the user (see [0124], where user behavior level is determined); 
detecting a compromise made by the user to at least one resolution among the plurality of resolutions (see [0121], where it is determined that the user behavior level is bad); and 
notifying the user regarding the detected compromise to the user (see [0125]m where user is notified via message).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kirkby (US 2008/0294439).
As to claim 3 and 15, Kim teaches all of the limitations as in claim 2 and 14, above.
	Furthermore, Kim teaches computing a decibel level corresponding with the speech signal (see [0078], where decibel level is determined from user voice and see Figure 3, linguist behavior 320).
	Further, Kim teaches the use of a voice recognition ([0266]) and teaches detecting specific words.
	However, Kim does not specifically disclose detecting a speech signal of the user; converting the speech signal into text comprising a plurality of words.
Kirkby does disclose detecting a speech signal of the user (see [0049], where user speaks into microphone of a handset); 
converting the speech signal into text comprising a plurality of words (see [0032], where speech recognizer transcribes spoken audio into text for searching)
Kim and Kirkby are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim with the speech recognition as taught by Kirkby in order to monitor and regulate exposure to offensive and inappropriate language (see Kirkby [0031]).

As to claim 4, Kim teaches all of the limitations as in claim 3, above.
	Furthermore, Kim teaches further comprising: selecting at least one word from the plurality of words to estimate presence of the at least one word within a dictionary comprising a plurality of pre-stored words (see Figure 3, 320 where number of times a specific word is spoken is monitored and thus pre-stored).
	Furthermore, Kirkby teaches further comprising: selecting at least one word from the plurality of words to estimate presence of the at least one word within a dictionary comprising a plurality of pre-stored words (see [0058], where threat words are detected based on a threat word list 44 (see Figure 2, threat list 44).
Kim and Kirkby are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have  Kim with the speech recognition as taught by Kirkby in order to monitor and regulate exposure to offensive and inappropriate language (see Kirkby [0031]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kokubo (US 2019/0013010) in view of Nomura (WO 2011/122522).
As to claim 5, Kim teaches all of the limitations as in claim 1, above.
However, Kim does not specifically disclose further comprising: storing the at least one word and the corresponding decibel level as a new word within the dictionary when the at least one word is not found within the dictionary, wherein the dictionary is a personal dictionary of the user.
Kokubo does disclose storing the at least one word [[and the corresponding decibel level]] as a new word within the dictionary when the at least one word is not found within the dictionary, wherein the dictionary is a personal dictionary of the user  (see [0038], where a recognized word is not registered in system dictionary or user dictionary then the recognized word is registered in the user dictionary).
Kim and Kokubo are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim with the storing as taught by Kokubo in order to be able to assign appropriate pronunciation to a word having a unique pronunciation of a word having a pronunciation incorrectly used by a user (see Kokubo [0010]).
Kim in view Kokubo do not specifically disclose storing the at least one word and the corresponding decibel level.
Nomura does disclose storing the at least one word and the corresponding decibel level (page 7, line 25 from the bottom, where the sensitivity expression word database 21 stores sensitivity expression words with SPL level and frequency and type of sound).
Kim and Kokubo and Nomura are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim view of Kokubo with the storing of DB level as taught by Nomura in order to be able to appeal to the human sensibility of the situation (see Nomura page 4, lines 9).

Claims 6-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kirkby (US 2008/0294439), as applied in claim 4 and 15, above and further in view of Chenier (US 10,339,957).
As to claim 6, Kim in view of Kirkby teaches all of the limitations as in claim 4, above.
Furthermore, Kirkby discloses classifying the at least one word into at least one of a first list and a second list of words, wherein the first list of words includes pre-stored prohibited words for the user and the second list of words includes pre-stored non-prohibited words for the user (see [0058], where threat 
Kim and Kirkby are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim with the speech recognition as taught by Kirkby in order to monitor and regulate exposure to offensive and inappropriate language (see Kirkby [0031]).
	However, Kim in view of Kirkby does not disclose in view of classifying the decibel level into at least one category of a decibel classification, wherein the at least one category of the decibel classification has a corresponding range of decibel values.
	Chenier is cited to disclose classifying the decibel level into at least one category of a decibel classification, wherein the at least one category of the decibel classification has a corresponding range of decibel values (see col. 49, lines 17-31, where various categories based on decibel described).
Kim and Kirkby and Chenier are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim in view of Kirkby with db classification as taught by Chenier in order to determine if a user is providing speech input or not (see Chenier col. 49, lines 18-20).

7, Kim in view of Kirkby in view of Chenier teaches all of the limitation as in claim 6 above.
Furthermore Kim teaches computing an extent of modification required in the dignity index of the user in accordance [[with the classification of]] the decibel level into [[at least one category of the decibel classification]] and [[the classification]] of the at least one word into at least one of the first list and the second list of words (see Figure 3, which notes under linguist behavior the voice volume per hour and the number of times for using a specific word and see [0122], where users behavior level is determined).
Furthermore, Kirkby teaches the classification of the word into a first and second list (see [0058], where threat words are detected based on a threat word list 44 (see Figure 2, threat list 44, and non-threat words are those not on the list interpreted to be the non-prohibited words).
Kim and Kirkby are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim with the speech recognition as taught by Kirkby in order to monitor and regulate exposure to offensive and inappropriate language (see Kirkby [0031]).
	Furthermore, Chenier discloses the classification of the decibel into at least one category (see col. 49, lines 17-31, where various categories based on decibel described).
Kim and Kirkby and Chenier are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim in view of Kirkby with db classification as taught by Chenier in order to determine if a user is providing speech input or not (see Chenier col. 49, lines 18-20).
	
As to claim 16, Kim in view of Kirkby teach all of the limitations as in claim 15.
Furthermore, Kim teaches further comprising: selecting at least one word from the plurality of words to estimate presence of the at least one word within a dictionary comprising a plurality of pre-stored words (see Figure 3, 320 where number of times a specific word is spoken is monitored and thus pre-stored).
Furthermore Kim teaches computing an extent of modification required in the dignity index of the user in accordance [[with the classification of]] the decibel level into [[at least one category of the decibel classification]] and [[the classification]] of the at least one word into at least one of the first list and the second list of words (see Figure 3, which notes under linguist behavior the voice volume per hour and the number of times for using a specific word and see [0122], where users behavior level is determined).
	Furthermore, Kirkby discloses further comprising: selecting at least one word from the plurality of words to estimate presence of the at least one word within a dictionary comprising a plurality of pre-stored words (see [0058], where threat words are detected based on a threat word list 44 (see Figure 2, threat list 44).
Kirkby discloses classifying the at least one word into at least one of a first list and a second list of words, wherein the first list of words includes pre-stored prohibited words for the user and the second list of words includes pre-stored non-prohibited words for the user (see [0058], where threat words are detected based on a threat word list 44 (see Figure 2, threat list 44, and non-threat words are those not on the list interpreted to be the non-prohibited words).
Kim and Kirkby are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim with the speech recognition as taught by Kirkby in order to monitor and regulate exposure to offensive and inappropriate language (see Kirkby [0031]).
	However, Kim in view of Kirkby does not disclose in view of classifying the decibel level into at least one category of a decibel classification, wherein the at least one category of the decibel classification has a corresponding range of decibel values.
	Chenier discloses classifying the decibel level into at least one category of a decibel classification, wherein the at least one category of the decibel classification has a corresponding range of decibel values (see col. 49, lines 17-31, where various categories based on decibel described).
Kim and Kirkby and Chenier are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim in view of Kirkby with db Chenier in order to determine if a user is providing speech input or not (see Chenier col. 49, lines 18-20).

	As to claim 17, Kim in view of Kirkby in view of Chenier teach all of the limitations as in claim 16, above.
Furthermore, Chenier does disclose wherein the classifying the decibel level into at least one category of a decibel classification comprises: 
classifying the decibel level into a low category, when the computed decibel level is lower than a first threshold decibel value (see col. 49, lines 24-26, where silence corresponds to a value less than a threshold and have a decibel less than zero); 
classifying the decibel level into a medium category, when the computed decibel level is within a range of the first threshold decibel value and a second threshold decibel value (see col. 49, lines 27-28, noise corresponds to decibel greater than zero); and 
classifying the decibel level into a high category, when the decibel level is greater than the second threshold decibel value (see col. 49, lines 30-32, where portions greater than noise threshold is speech).
Kim and Kirkby and Chenier are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim in view of Kirkby with db Chenier in order to determine if a user is providing speech input or not (see Chenier col. 49, lines 18-20).

As to claim 18, Kim in view of Kirkby in view of Chenier teach all of the limitations as in claim 17, above.
Furthermore, Kim teaches further comprising: recording a plurality of resolutions undertaken by the user (see [0124], where user behavior level is determined); 
detecting a compromise made by the user to at least one resolution among the plurality of resolutions (see [0121], where it is determined that the user behavior level is bad); and 
notifying the user regarding the detected compromise to the user (see [0125]m where user is notified via message).

As to claim 19, Kim in view of Kirkby in view of Chenier teach all of the limitations as in claim 18, above.
Furthermore, Kim teaches further comprising a vibration unit configured to vibrate to notify the user regarding the detected compromise to the user (see [0124], where vibrational feedback provided to the user based on behavior evaluation level).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kokubo (US 2019/0013010) in view of Nomura (WO 2011/122522), as applied in claim 5 above and further in view of Chenier.
As to claim 8, Kim in view of Kokubo in view of Nomura teach all of the limitations as in claim 5, above.
However, Kim in view of Kokubo in view of Nomura does not specifically disclose wherein the classifying the decibel level into at least one category of a decibel classification comprises: classifying the decibel level into a low category, when the computed decibel level is lower than a first threshold decibel value; classifying the decibel level into a medium category, when the computed decibel level is within a range of the first threshold decibel value and a second threshold decibel value; and classifying the decibel level into a high category, when the decibel level is greater than the second threshold decibel value.
Chenier does disclose wherein the classifying the decibel level into at least one category of a decibel classification comprises: 
classifying the decibel level into a low category, when the computed decibel level is lower than a first threshold decibel value (see col. 49, lines 24-26, where silence corresponds to a value less than a threshold and have a decibel less than zero); 
classifying the decibel level into a medium category, when the computed decibel level is within a range of the first threshold decibel value and a second threshold decibel value (see col. 49, lines 27-28, noise corresponds to decibel greater than zero); and 
classifying the decibel level into a high category, when the decibel level is greater than the second threshold decibel value (see col. 49, lines 30-32, where portions greater than noise threshold is speech).
Kim and Kokubo and Nomura and Chenier are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim in view of Kokubo in view of Nomura with db classification as taught by Chenier in order to determine if a user is providing speech input or not (see Chenier col. 49, lines 18-20).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kokubo (US 2019/0013010) in view of Nomura (WO 2011/122522) in view of Chenier, as applied in claim 8 above and further in view of Sapienza (US 2018/0315441).
As to claim 9, Kim in view of Kokubo in view of Nomura in view of Chenier teach all of the limitations as in claim 8, above.
	However, Kim in view of Kokubo in view of Nomura in view of Chenier do not specifically disclose alerting the user about non-analysis of the speech signal when the computed decibel level is below a minimum threshold level required for analysing the computed decibel level.
	Sapienza does disclose alerting the user about non-analysis of the speech signal when the computed decibel level is below a minimum threshold level required for analysing the computed decibel level (see [0039], where if speech falls 
Kim and Kokubo and Nomura and Chenier and Sapienza are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim in view of Kokubo in view of Nomura in view of Chenier with the alerting as taught by Sapienza in order to notify to the user when to alter and change their voice as appropriate (see Sapienza [0006]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kirkby (US 2008/0294439), as applied in claim 4, above and further in view of Li (US 2019/0189116).
As to claim 13, Kim in view of Kirkby teaches all of the limitations as in claim 4, above.
However, Kim in view of KIrkby do not specifically disclose recommending pronunciation and speech modulation of the at least one word to the user.
	Li does disclose recommending pronunciation and speech modulation of the at least one word to the user (see [0057], where recommender module recommends a correct pronunciation of an accent word to a user which encourages a user if the user accent is reduced).
Kim and Kirkby and Li are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary Kim in view of Kirkby with the recommending pronunciation as taught by Li in order to improve pronunciation accuracy (see Li [0040]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kirkby in view of Chenier, as applied in claim 17, above and further in view of Kokubo (US 2019/0013010) in view of Nomura (WO 2011/122522).
As to claim 20, Kim in view of Kirkby in view of Chenier teach all of the limitations as in claim 17, above.
However, Kim in view of Kirkby in view of Chenier do not specifically disclose wherein the at least one linguistic module is further configured to store the at least one word and the corresponding decibel level as a new word within the dictionary when the at least one word is not found within the dictionary, wherein the dictionary is a personal dictionary of the user.
Kokubo does disclose storing the at least one word [[and the corresponding decibel level]] as a new word within the dictionary when the at least one word is not found within the dictionary, wherein the dictionary is a personal dictionary of the user  (see [0038], where a recognized word is not registered in system dictionary or user dictionary then the recognized word is registered in the user dictionary).
Kim and Kirkby and Chenier and Kokubo are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed  Kim in view of Kirkby in view of Chenier with the storing as taught by Kokubo in order to be able to assign appropriate pronunciation to a word having a unique pronunciation of a word having a pronunciation incorrectly used by a user (see Kokubo [0010]).
However, Kim in view Kokubo do not specifically disclose storing the at least one word and the corresponding decibel level.
Nomura does disclose storing the at least one word and the corresponding decibel level (page 7, line 25 from the bottom, where the sensitivity expression word database 21 stores sensitivity expression words with SPL level and frequency and type of sound).
Kim and Kirkby and Chenier and Kokubo and Nomura are in the same field of endeavor of speech analysis, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech analysis as taught by Kim in view of Kirkby in view of Chenier in view Kokubo with the storing of DB level as taught by Nomura in order to be able to appeal to the human sensibility of the situation (see Nomura page 4, lines 9).

Allowable Subject Matter
Claims 10 and 11
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references either alone or in combination thereof teaches the adjustment to the dignity score based on the decibel level and the classification of words and claimed in claims 10 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Proud (US 2016/0220198) is cited to disclose monitory of user device and providing feedback (see [0220]). Dotan-Cohen (US 2017/0140041) is cited to disclose determining user activity and comparing to understand activity patterns (see [0087]). Yom-Tov (US 2018/0366024) is cited to disclose correlating of variables to determine suggested behaviors (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/14/2022